                                                                              r            t -,
                                                                                  i
                                                                              ·,1:"-
                                                                                      ·,
                                                                                                  i

UNITED STATES DISTRICT COURT                                                      :_.CT;~ONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
JORGE PACHECO, et al.,

                                                                   ORDER
                          Plaintiffs,
                                                                   18 Civ. 251 (GWG)
        -v.-


CHICKPEA AT 14TH STREET INC., et al.,


                          Defendants.
---------------------------------------------------------------X
GABRIEL W. GORENSTEIN, United States Magistrate Judge

         Oral argument on the pending motion for preliminary approval of a settlement will take
place on January 9, 2020, at 3:30 p.m. in Courtroom 6-B, United States Courthouse, 500 Pearl
Street, New York, New York. This is the only matter scheduled for this date and time. Please
be sure to arrive sufficiently in advance so that the argument may begin on time. Each attorney
or unrepresented party is directed to ensure that all other attorneys or unrepresented parties on
the case are aware of the oral argument date and time. In addition, any requests for an
adjournment must be made in compliance with Judge Gorenstein's rules (available
at:http://nysd. uscourts. gov/judge/Gorenstein).

       The Court directs that the parties submit a joint or separate letters on the following topics
on or before January 2, 2020:

        (1) The percentage recovery here is exceedingly low and the brief does not give
        an adequate explanation of the risks to plaintiffs of litigating this case. The
        information regarding collectability (if that is important) is particularly sparse and
        confusing. The parties must present a far more detailed explanation justifying the
        amount of settlement.

        (2) What efforts have been made to find out what other settlement administrators
        would charge for the services required under the settlement agreement? How can
        the Court determine the proposed fee is reasonable?


In addition, at the oral argument, the Court will raise the following topics/questions (not listed in
order of importance). If the parties wish to address any of these topics in writing in advance of
the argument, they are welcome to do so:
(1) How were the addresses for class members obtained? What is the likely response rate to
mailing checks to the addresses now available?

(2) Why should uncashed funds go to a £Ypres donation? Why not deliver a second round of
checks to those that cashed the first round?

(3) Why does the memorandum of law (Docket# 282 at 4) state that the administrator fee will
be $25,500 while all other documents say it is $35,000?

(4) What percentage of the workforce are speakers of Spanish to the exclusion of English? Is
there a plan to translate the notice to the class into Spanish?

(5) The Court sees no basis for permitting plaintiffs counsel to choose where any reverted
money is disbursed. The parties may submit proposals now for appropriate charities or wait
until the fairness hearing (assuming preliminary approval is granted).

(6) The Court will at some point require the lodestar information from plaintiffs counsel,
though this may be provided at a later time.

(7) The Court does not understand why the provision in paragraph 3.l(D)(i) is reasonable. Any
amount previously funded presumably should be kept by plaintiffs counsel in his IOLA or other
escrow account until further order of the Court.

(8) Will settlement checks be sent to class members whose notices are returned as undeliverable
and cannot be traced? What provision of the settlement agreement addresses this?

(9) Why does the settlement agreement include a provision that appears to nullify it if the class
size is greater than 625 individuals? Why do the parties not know the class size now?

(10) The papers reflect different time periods for the response to the class notice. Compare
Docket# 282 at 5; # 283 Exhibit A, 2.7(B)(ii) (30 days) with Docket# 282 at 8, 3, 24; # 283
Exhibit A, 2.9(A)-{B) (60 days). Also, it is unclear if the parties intended different deadlines
for opting-out and objecting. See id.; see also Docket# 283 Exhibit A, 2.I0(A) (30 days to
object). Is there a reason why there would be a different deadline?

( 11) The papers should clarify which "date of mailing" deadline for opting out applies given
that there may be multiple mailings if an initial mailing is returned. See Docket# 282 at 5, 24;
Docket# 283 Exhibit A, 2.7(B), 2.9(A)-{B)

(12) The papers reflect different proposals for who would get a service award and in one
instance the amount. Compare Docket# 282 at 6 with Docket# 283 Exhibit A, 3. l(B).

(13) The parties should clarify whether the "point" system for calculating awards is based on a
week actually "worked" or a week "employed." Both terms are used. See Docket# 283 Exhibit
A, 3.l(A); # 283 Exhibit Bat 2, 4, 4, 5, 8.
(14) If "points" are to be calculated based on weeks worked, see Docket# 283 Exhibit A
13.l(A), and the administrator is supposed to calculate the award accordingly, id. 12.3(G),
where is the documentation coming from when defendants appear to providing only "dates of
employment," id. 1 l.6(iii)?

(15) Please note the following typo in the proposed Notice (Docket# 283 Exhibit B): page 8,
the apostrophe is not decipherable in the phrase "The Court's Fairness Hearing."

       SO ORDERED.

Dated: December 17, 2019
       New York, New York
